Fuel Cells and Hydrogen Joint Undertaking (debate)
The next item is the report by Mrs Locatelli, on behalf of the Committee on Industry, Research and Energy, on the proposal for a Council regulation setting up the Fuel Cells and Hydrogen Joint Undertaking - C6-0446/2007 -.
Member of the Commission. - Madam President, first and foremost, I wish to express my gratitude to Parliament and particularly to the rapporteur, Pia Locatelli, and also to Teresa Riera Madurell, who will be replacing her, for supporting our proposal for setting up the Fuel Cells and Hydrogen Joint Undertaking.
Let me also thank each of the shadow rapporteurs for their constructive support, as well as the Committee on Budgets for its opinion.
The Fuel Cells and Hydrogen Joint Undertaking will have two founding members: the Industry Grouping and the Community. Private industry has established the Industry Grouping, and its members represent a major share of Europe's fuel cell and hydrogen companies, such as car manufacturers, energy providers, developers of fuel cells and developers of their applications. All sizes of companies are represented - from micro to multinationals.
The cooperation between the Commission and industry during the preparation of the regulation has clearly shown the strong driving force of the industry concerned. The assurance from the public side to provide stable funding on a long-term basis will provide additional confidence. As a result, we can expect a commitment of considerable additional resources from the private sector.
In addition to the two founding members of the Joint Undertaking, universities, research centres and other research organisations are presently establishing a Research Grouping that is expected to become the third member of the Joint Undertaking. Representation of the Research Grouping on the Joint Undertaking Governing Board was considered necessary owing to the importance of fundamental research to this Joint Technology Initiative (JTI).
In total, it has been estimated that the creation of this JTI will speed up, by up to five years, the delivery of robust hydrogen supply and fuel cell technologies, developed to the point of commercial take-off within the time-frame 2010-2020.
I also want to mention its relevance to our efforts in the area of energy technology acceleration, as this JTI is a very interesting model for some of the industrial initiatives that we have proposed be set up under the Strategic Energy Technology Plan.
The opinion of Parliament includes a number of very pertinent suggestions for amendments. One example is the underlining of the importance of breakthrough research. Fundamental research will be included in the R&D programme, and that will increase the probability of achieving progress and success.
Another example is clarification of the participation of the Joint Research Centre (JRC) in the activities of the Joint Undertaking. The JRC has wide competence in several areas that are of importance, and its strong future involvement will strengthen the Joint Undertaking's research.
Both the Council and the Commission look forward to receiving your input and opinion, as everyone is eager to move ahead and start implementing this important initiative without delay.
Mrs Locatelli should really have spoken now, being the rapporteur, but she had nominated Mrs Madurell as her replacement; however I do not yet see Mrs Madurell and we are very sorry that she is not here.
I will therefore proceed directly to those speaking on behalf of the groups.
on behalf of the PPE-DE Group. - Madam President, first of all I would like to thank the rapporteur, Mrs Locatelli, for her very thorough and detailed work on this report, which deals with one of the main strategic technologies for our energy future.
I really welcome the initiative of the Hydrogen and Fuel Cells Technology Platform, the key player in achieving success. The concept of JTIs was introduced in the Seventh Framework Programme as a new mechanism to implement long-term, public-private partnership in research at European level. Up to now, four JTIs have been set up in the field of innovative medicines, embedded systems and so on. With this proposal, the fifth JTI will be set up in the field of fuel cells and hydrogen.
Faced with challenges such as electricity security, energy dependency and the often discussed mitigation of climate change, the EU needs to boost the development and deployment of cleaner and more efficient energy technologies. Fuel cells and hydrogen technologies have the potential to contribute significantly towards these goals. The non-existence of a joint European strategy has until now disqualified Europe from keeping up with the Asian countries and the United States.
As regards amendments, I support those which have been tabled in order to strengthen the proposal and to provide coherence with the other JTIs. From my own experience and communication with SMEs, I especially support amendments that put more emphasis on the innovative potential of SMEs and the specific barriers that they encounter, for example in reduced access to research infrastructure. They also need to stress the importance of breakthrough-oriented research. As was mentioned in the Implementation Plan, especially in the early stages research should form an important element of the activities of the JTIs.
In my view, this joint initiative of the public and private sector is the right path to take in order to become more competitive with the USA and other countries which have a tradition and development strategy for hydrogen research.
on behalf of the PSE group. - (RO) I would also like to congratulate the Rapporteur and emphasize the importance of this document. This initiative is extremely important for the research activity. Unfortunately, often funds are insufficient or sometimes inadequately used. The maximum contribution of the European Community to the administrative expenses of this joint undertaking will be 470 million euros. It is possible to provide new funds after 2013 as well, but only for the projects for which a financing agreement is signed by 31 December 2013.
I would like to emphasize the fact that this joint undertaking is extremely useful because it implements and is part of the Framework Programme for Research especially in the field of energy and transport, including aeronautics. I believe this report is extremely important because it co-ordinately supports the research and technological development activities and this initiative will also support the implementation of research priorities in the field of communications and information technology regarding fuel cells and hydrogen, but it will also encourage and increase public and private investment in fuel cells and hydrogen research in the Member States and associated countries.
on behalf of the ALDE Group. - (BG) Europe needs to overcome climate change and ensure security of supply of natural resources. With prices of raw materials and finished goods constantly on the rise, this task is proving to be extremely difficult.
There is a solution, and it lies with new technology which will bring a preventive decrease in green house gas emissions on the one hand, and a more efficient use and savings of raw materials, on the other. This is a way for Europe to be the leader in overcoming global warming and retaining its competitiveness on the global market of raw materials. This requires increased investment in research and new technology, taking into account the potential of each and every Member State.
New technology, hydrogen technology and fuel cell development in particular, will play a key role in overcoming the shortage of energy resources, as well as in environmental protection and meeting the targets set in the Kyoto Protocol. We should consider, however, that these technologies demand the use of metals such as platinum, paladium, gold, which are integral in the design of the new devices and equipment. Only if we implement new, highly efficient and environmentally safe methods to extract and recover these metals, we can have the effective and sustainable development of hydrogen technology and fuel cell development.
Putting a joint undertaking in place should integrate the efforts of all countries which have experience in both the direct development of hydrogen technology and fuel cells, and in developing technologies for the sustainable and environmentally-friendly extraction of the necessary raw materials. It is necessary to encourage these developments in new Member States which have extensive experience in those areas, such as Bulgaria, which has research teams that have been working on such projects for many years now, and have achieved considerable success.
(PL) Madam President, Commissioner, it is hard to disagree with an attempt to establish suitable rules for a joint undertaking in the field of fuel cells and hydrogen technology. Mrs Locatelli's interesting report describes this initiative as a promising example of a public-private partnership for the implementation of a joint technological initiative. Yet in the opinion I have before me, the Council confirms the enormous complexity of the technological challenge involved in the practical application of such cells. The experts are facing an immeasurably difficult task in finding avenues for research that would guarantee a successful outcome. Some scientists, for example, predict the emergence of significant limitations to the practical application of fuel cells. If we accept that hydrogen is only an energy carrier, we must remember that its practical application, in fuel cells for example, requires on each occasion the use of other energy sources for its production. If we overcome that difficulty, further difficulties lie in store, if only the need to find suitable technologies for storing and transporting hydrogen.
I draw attention to this issue with a view to further legislative work on the text on which the European Parliament is delivering its opinion. Let me put it bluntly, and not as some marginal comment: my chief expert says this approach will not succeed.
Member of the Commission. - Madam President, I should like to thank the honourable Members for their comments. I would also like to say that in introducing the Joint Technology Initiatives we are truly starting out with a new concept. I sincerely hope that it works, because this new approach should be instrumental in bringing some new realities to Europe.
What we are introducing is actually a move from financing projects to financing programmes, and stronger support in the private-public partnership, and I mean 'private-public' partnership, because it is clear that initiatives and strategic research agendas are coming from technology platforms which have formed the basis for these Joint Technology Initiatives. Working together is a must, and what I am seeing in these Joint Technology Initiatives is groupings actually coming together on a European Union scale. Some of the major competitors in Europe are coming together so that, in this pre-competitive phase, they are able to pool their knowledge and strengthen Europe on the global map.
I would also like to say, in this context, that this specific technology initiative is extremely important because it relates to the energy sector, and every day we are reminded of the importance of that sector.
One of the most important objectives of the European Strategic Energy Technology Plan (SET Plan) is to accelerate the development and implementation of low-carbon technologies. I know that you are working on your opinion on the SET Plan, and am very much looking forward to hearing your views. As I said earlier, The Fuel Cells and Hydrogen JTI is an interesting model for other areas and will certainly become part of the SET Plan, once it is be approved.
Hopefully we will see the difference this makes in the future. One last thing I would like to mention, as I do not know whether the interpretation was correct, is that the European Commission will contribute up to EUR 470 million for the six years this Joint Technology Initiative is to be implemented and, of course, expects that figure to be doubled by the private sector, which will also contribute to this endeavour.
Mrs Madurell is certainly not here, but I am sure that the rapporteur, Mrs Locatelli, will be in touch because what the Commisioner said is extremely important.
The debate is closed.
The vote will take place on Tuesday at 12 noon.
Written statements (Article 142)
in writing. - (HU) Over the past fifty years the population of the world has doubled, while energy consumption has quadrupled. For this reason, there is no other option but to welcome the Fuel Cells and Hydrogen Joint Undertaking and provide all possible support for its establishment.
I understand Mrs Haug's concerns about the financing of the Joint Undertaking, but financial issues cannot be allowed stand in the way of this initiative. The key words are innovation and change of lifestyle. This, however, costs money, but on the other hand it will bring returns. In modern economies, innovation accounts for 70-80% of annual GDP growth.
Why should we invest in hydrogen? Because it is an intermediate source of energy. 'Supplies' cannot run out; it is the most abundant element in the universe. It can only be considered an alternative to fossil fuels, however, if we can produce it from renewable energy sources at a competitive price, without emitting carbon dioxide or other greenhouse gases into the atmosphere in the process.
In Canada and the USA, the importance of hydrogen was recognised as far back as 2002. Over there, several hundreds of thousands of 'eco-vehicles' are already on the road, and the number of filling stations with hydrogen pumps is steadily increasing. In the European Union, around eighteen thousand eco-friendly vehicles are in operation, while the number of hydrogen pumps available is not even worth mentioning.
If we are to avoid the ultimate collapse, we cannot hold back support for this technology and fuel; we must take action. I would like to use this opportunity to invite my fellow Members to my Greenovation conference, scheduled to take place in Parliament next week, on the afternoon of 28 May. Following the discussions, participants will have the chance to take a ride in a hydrogen-powered bus or car.